Title: To Thomas Jefferson from Albert Gallatin, 9 February 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            
              9 Feb. 1803
            
          
          Will you be good enough to let me see the recommendations for the enclosed nominations? If my memory serves me right, the two last were recommended by Crowningshield. The name of the new collector of Portland I never heard before—
          With respect Your affecte. Servt.
          
            Albert Gallatin
          
          
            NB. I do not intend answering Tracy, as I think the request from a committee to a head of dept improper, but will communicate to our friends
          
        